DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 25 July 2022.  In view of this communication and the amendment concurrently filed; claims 1-17 are now pending in the application, with claims 1-7 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 25 July 2022, have been fully considered and are persuasive.
The Applicant’s first argument (pages 8-10 of the Remarks) states that the amendment to claim 8 is supported by the original disclosure.  Since paragraph 0063 of the published specification discloses equally sized subgroups of laminations, this argument is persuasive.  
The Applicant’s second argument (pages 10-12 of the Remarks) alleges that neither Cirani nor Kondou disclose equally sized subgroups of laminations.  Since neither reference specifies the exact size of subgroups, this argument is persuasive regarding the newly added limitations.  However, the Ionel reference, previously cited, does disclose a rotor divided into a plurality of equally sized subgroups having an equal number of laminations per subgroup (e.g. fig. 11).  Thus, new grounds of rejection have been made below, incorporating the teachings of Ionel.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirani et al. (US 2013/0026872 A1), hereinafter referred to as “Cirani”, in view of Kondou et al. (US 2014/0021820 A1), hereinafter referred to as “Kondou”, and Ionel (US 2008/0224558 A1), hereinafter referred to as “Ionel”.
Regarding claim 8, Cirani discloses a rotor [40] of a variable-reluctance synchronous motor [10] comprising a plurality of identically shaped discs [140] arranged adjacent to one another in sequence along an axis of rotation [100] (fig. 1, 11; ¶ 0010, 0055; “laminated iron sheets”) and along a total depth of the rotor [40] that extends axially from one end of the rotor [40] to the other, the identically shaped discs [140] being identical in shape and orientation to one another so that all features extending axially through discs [140] that make up the total depth of the rotor [40] align exactly with one another (fig. 1, 11; figure 1 shows the general shape of the rotor, with magnets [50/52] extending through openings the entire axial length of the rotor), 

    PNG
    media_image1.png
    547
    1011
    media_image1.png
    Greyscale

wherein each of said discs [140] is a lamination and includes a plurality of apertures [openings] extending axially therethrough, wherein the shape and arrangement of the plurality of apertures [openings] in each disc [140] is identical for adjacently oriented discs [140] (fig. 1, 11; ¶ 0031), wherein each of the plurality of apertures [openings] in adjacently oriented discs [140] are aligned with one another so that each of the plurality of apertures [openings] extends axially through the adjacently oriented discs [140] (fig. 1, 11; ¶ 0031, 0055-0057; magnets [50/52] extend through the openings), 
wherein each of said discs [140] is angularly sub-divided into a plurality of polar sectors, each of said polar sectors having at least a through-cavity [openings] for housing at least a magnet [50/52] (fig. 11; ¶ 0105-0106), 
each magnet [50/52] having a section area perpendicular to the axis of rotation that is equal to or smaller than an access area to said through-cavity [opening] (fig. 11; the magnet areas must be equal to or smaller in order to fit within the openings as shown in the drawings), 
wherein the access area of each axially aligned through-cavity [opening] is the same between adjacent discs [140] and extends between the plurality of discs [140] forming a cavity [opening] therethrough, the cavity [opening] extending parallel to the axis of rotation along the depth of the rotor [40] (fig. 1, 11; figure 1 shows the general shape of the rotor, with magnets [50/52] extending through openings the entire axial length of the rotor).
Cirani does not explicitly disclose that each magnet [50/52] has a predefined depth that is equal to one another for at least a part of said magnets [50/52], said depth being smaller than the total depth of the rotor [40].
Kondou discloses a rotor [200] of a variable-reluctance synchronous motor [10] comprising a plurality of discs [210] arranged in sequence along an axis of rotation (fig. 1-3, 14-16; ¶ 0062-0064, 0073-0074), 
wherein each of said discs [240/250] is angularly sub-divided into a plurality of polar sectors, each of said polar sectors having at least a through-cavity [211] for housing at least a magnet [220] (fig. 1, 14; ¶ 0073-0077, 0101-0102; each rotor core is divided into six polar sectors, each with permanent magnets [220]), 
wherein each magnet [220] has a predefined depth [Hm] that is equal to one another for at least a part of said magnets [220], said depth [Hm] being smaller than the total depth [H2] of the rotor [200] (fig. 15; ¶ 0101-0106; the magnets are all equal in length and shorter than the overall rotor).

    PNG
    media_image2.png
    750
    1043
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor magnets of Cirani having a depth smaller than the total depth of the rotor as taught by Kondou, in order to improve a reluctance torque and prevent degradation in the performance of the motor by reducing the intensity of the opposing magnetic field applied on the permanent magnets (¶ 0036-0038 of Kondou).
Cirani, in view of Kondou, does not explicitly disclose that the identically shaped discs are arranged in a plurality of equally sized sub-groups of said discs arranged in sequence along said axis of rotation such that each sub-group includes an equal number of laminations and each sub-group thereby extends an equal sub-group axial depth along the total depth of the rotor,
Ionel discloses a rotor [20] of a variable-reluctance synchronous motor [10] comprising a plurality of identically shaped discs [300/305] (fig. 11-12; ¶ 0091-0092), wherein the identically shaped discs [300/305] are arranged in a plurality of equally sized sub-groups of said discs [300/305] arranged in sequence along an axis of rotation [33] such that each sub-group [300/305] includes an equal number of laminations [245] and each sub-group thereby extends an equal sub-group axial depth along the total depth of the rotor [20] (fig. 11-12; ¶ 0091; the “axial core length” of each module is equal to the other, and each module is comprised of identical laminations; thus, the number of laminations must inherently be identical).

    PNG
    media_image3.png
    471
    540
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the identically shaped discs of Cirani in a plurality of equally sized subgroups as taught by Ionel, in order to reduce the effects of parasitic harmonics thereby improving motor performance (¶ 0078, 0091 of Ionel).
Regarding claim 9, Cirani, in view of Kondou and Ionel, further discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above, wherein said magnets [50/52] are arranged symmetrically with respect to said rotation axis (fig. 1, 11).
Regarding claim 10, Cirani, in view of Kondou and Ionel, discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above.  Kondou further discloses that said magnets [220] have a predefined depth [Hm] that is identical for all the magnets [220] or a depth [Hm] that is a multiple or sub-multiple of said predefined depth [Hm] (fig. 15; ¶ 0101-0106; the magnets are all equal in length and shorter than the overall rotor).
Regarding claim 11, Cirani, in view of Kondou and Ionel, discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above, wherein each polar sector comprises a plurality of through-cavities [opening] suitable for housing at least a magnet [50/52] (fig. 11; ¶ 0105-0106).
Regarding claim 12, Cirani, in view of Kondou and Ionel, discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above.  
Kondou further discloses that each sub-group [240/250] of said discs [210] arranged in sequence along said parallel direction to said axis of rotation defines a module [240/250] of the rotor [200], the module [240/250] configured in a first empty configuration [240] in which the module is lacking said magnets [220] or a second magnetized configuration [250] in which the module contains at least one of said magnets [220] for each polar sector (fig. 14-15; ¶ 0096-0098, 0101-0103; while Kondou discloses arrangements, it is noted that alternative recitation above requires only one of the claimed configurations); 
said rotor [200] being formed by one or more of said modules in the empty configuration [240] and one or more of said modules in the magnetized configuration [250] (fig. 9-15; ¶ 0094-0102; the numbers and positions of the “first cores” and “second cores” are varied in the embodiments), with arrangement of the one or more of said modules in the empty configuration [240] and the one or more of said modules in the magnetized configuration [250] in relation to one another determined based on a desired performance of the motor (fig. 9-15; ¶ 0116-0117; this limitation is interpreted, consistent with how it is described in ¶ 0027 and ¶ 0035 of the specification, as requiring multiple configurations of the rotor modules with and without permanent magnets; various embodiments are presented with different numbers of “first cores” and “second cores”; the clause “determined based on…” merely states the reasoning behind selecting a particular arrangement and does not imply any additional structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Cirani having modules in both the empty and magnetized configurations as taught by Kondou, in order to improve a reluctance torque and prevent degradation in the performance of the motor by reducing the intensity of the opposing magnetic field applied on the permanent magnets (¶ 0036 -0038 of Kondou).
Regarding claim 13, Cirani, in view of Kondou and Ionel, discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above, wherein each of said magnets [50/52] has a complementarily-shaped section area with respect to an opening of said through-cavity [opening] (fig. 11; ¶ 0105-0106).
Regarding claim 14, Cirani, in view of Kondou and Ionel, discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above, wherein each through-cavity [opening] is arranged along a radial axis of maximum reluctance and wherein each polar sector is defined between two consecutive radial axes of minimum reluctance (fig. 11; ¶ 0105; the radial axes of minimum reluctance define the boundaries of each pole, the dashed lines in fig. 11, while the poles are centered on the axes of maximum reluctance).
Regarding claim 15, Cirani, in view of Kondou and Ionel, discloses a motor [10] comprising a stator [20] and a rotor [40] according to claim 8, wherein said rotor [40] rotates about said axis of rotation and is operatively coupled to said stator [20] so as to form a variable-reluctance synchronous motor [10] (fig. 11; ¶ 0105; the rotor uses permanent magnets to vary the reluctance torque, ¶ 0002).
Regarding claim 16, Cirani, in view of Kondou and Ionel, discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above.
Kondou further discloses that the rotor [200] is configured in a condition in which one magnet [220] is inserted in each polar sector to a first depth extending through said through-cavity of adjacent discs [240/250] and that is smaller than the total depth of the rotor [200] or a configuration in which, instead of the one magnet [220] extending through said through-cavity of adjacent discs [240/250] (fig. 9-15; ¶ 0116-0117; this limitation is interpreted, consistent with how it is described in ¶ 0027 and ¶ 0035 of the specification, as requiring multiple configurations of the rotor modules with and without permanent magnets; various embodiments are presented with different numbers of “first cores” and “second cores”), each of a plurality of said magnets [220] is inserted in sequence extending through said through-cavity of adjacent discs [240/250] along a parallel direction to said axis of rotation and axially aligned with one another to a second depth that is smaller than the total depth of the rotor [200], with the sequence being determined based on a desired performance of the motor (this clause merely recites a method step and states the reasoning behind selecting a particular arrangement, these recitations do not imply any additional structure to the claimed rotor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Cirani having modules in both the empty and magnetized configurations as taught by Kondou, in order to improve a reluctance torque and prevent degradation in the performance of the motor by reducing the intensity of the opposing magnetic field applied on the permanent magnets (¶ 0036 -0038 of Kondou).
Regarding claim 17, Cirani, in view of Kondou and Ionel, discloses the rotor [40] of a variable-reluctance synchronous motor [10] according to claim 8, as stated above, wherein each polar sector of each disc [140] comprises an identically shaped and arranged portion of the plurality of apertures [opening] extending axially therethrough (fig. 11; ¶ 0105-0106).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ley et al. (US 2008/0278021 A1) discloses a rotor comprising magnet poles having either one single magnet hole or three magnet holes separated by ribs [37] for the purpose of reducing centrifugal forces acting on the magnets (fig. 3-4; ¶ 0005).
Nemoto et al. (US 2007/0205689 A1) discloses a rotor comprising multiple modules having permanent magnets which extend over less than the total length of the rotor (fig. 1; ¶ 0048).
Nagate et al. (US 5,864,191) discloses a rotor comprising multiple identical discs having permanent magnets disposed in apertures therein (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834